TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00667-CV



            In re State of Texas ex rel. David Escamilla, Travis County Attorney


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                            ORDER


PER CURIAM

               Relator State of Texas ex rel. David Escamilla, Travis County Attorney, has filed

a petition for writs of prohibition and mandamus and an emergency motion requesting that we

stay the trial court proceedings. We grant relator’s emergency motion and temporarily stay the

trial court proceedings, including the scheduled hearing on real party in interest’s application for

writ of habeas corpus, pending further order of this Court. In addition, we order the real party in

interest to file a response to the petition on or before October 27, 2017.

               It is so ordered October 12, 2017.



Before Justices Puryear, Field, and Bourland